Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201711098344.0, filed on 11/09/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Amendment
The Amendment filed 04/25/2021 has been entered. Claims 1, 3, 5-8, 10-17, and 19 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 01/27/2021.   


Allowable Subject Matter
Claims 1, 3, 5-8, 10-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art, Higuchi (US 2008028835 A1), fails to teach or fairy suggest wherein the lifting transmission structure comprises two rotating components and multiple rotating support portions; the two rotating components are symmetrically arranged in the lifting frame structure; multiple rotating support portions are respectively provided on the two rotating components, and multiple rotating support portions on each rotating component are arranged intervals along a rise-fall direction; the lifting drive structure drives the rotating components, thereby driving multiple rotating support portions to move synchronously; and the rotating support portions respectively drive the consumable boxes supported by the rotating support portions to rise or fall, wherein the two rotating components are respectively provided on two opposite sides of the lifting frame structure; two opposite rotating support portions on the two rotating components can support two ends of each of the consumable boxes.
The prior art, alone or in combination, fails to teach or fairly suggest motivation or elements that would allow one of ordinary skill in the art to arrive at the claimed invention.
Note that applicant has mentioned that “Applicant has added new technical features ‘the lifting drive structure comprising a lifting drive motor…’ in new claim 1” on page 16 of the 
Regarding claim 17, the closest prior art, Higuchi (US 2008028835 A1), fails to teach or fairy suggest wherein the first storage detection unit is located at a top layer of the consumable box storage mechanism; and the consumable box automatic transmission method further comprises a step of loading the consumable boxes into the consumable box storage mechanism; controlling the storage transmission structure to move upward for one layer along the height direction of the consumable box storage mechanism whenever the first storage detection unit does not detect any consumable box; if the first storage detection unit does not detect any consumable box all the time and the storage transmission structure moves to the top layer of the consumable box storage mechanism, controlling the storage transmission structure to stop moving, and loading the consumable boxes onto the storage transmission structure; and whenever the first storage detection unit detects one or more consumable boxes, controlling the storage transmission structure to move downward for one layer along the height direction of the consumable box storage mechanism, and loading the consumable boxes onto the storage transmission structure.
The prior art, alone or in combination, fails to teach or fairly suggest motivation or elements that would allow one of ordinary skill in the art to arrive at the claimed invention.

Note the following claim interpretations: 
Applicant on page 12 of the Remarks, refers to the “lifting drive structure” 123 to include a lifting drive motor 1231 and a lifting transmission component 1232.  

Applicant on page 14 states the “first lifting detection unit” is a first lifting sensor.
Applicant on page 13 states the “second lifting detection unit” is also a lifting sensor.
Applicant on page 15 states the “drawer mechanism” 16 can refer to a drawer for a table.
Applicant on page 15 states the “push mechanism” includes a push bottom plate 154, a push transmission structure 155 provided on the push bottom plate and a push plate 156 in transmission connection with the push transmission structure 155.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 16, filed 04/25/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797